DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 10, 12 and 14, they recite the limitation "the first node".  There is insufficient antecedent basis for this limitation in the claims.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN109872680A to Wang et al., (for the purpose of the current Office Action, US 2021/0201760 will be used as an equivalent translation); in view of US 2021/0035493 to Hashimoto.

As per claim 1, Wang et al. teach a pixel driving circuit, comprising: 
a current control sub-circuit (Fig. 2A, M1, M2, M3, M4, M5) coupled to a scan signal terminal (Fig. 2A, Gate2), a gray scale data signal terminal (Fig. 2A, Vdata_d), a first voltage signal terminal (Fig. 2A, VDD), and an enable signal terminal (Fig. 2A, EM); the current control sub-circuit being configured to output a gray scale current signal to an element to be driven, according to a gray scale data signal from the gray scale data signal terminal, under the control of a scan signal from the scan signal terminal and an enable signal from the enable signal terminal (paragraph 43, “The first transistor M1 to the fifth transistor M5 and the first capacitor P1 cooperate to control the magnitude of the current (i.e., the driving current) flowing through the light-emitting element L0”); 
a gating sub-circuit (Fig. 2A, M2, M4, M6, M7 and M8) coupled to the scan signal terminal (Fig. 2A, M2 is being construed as being common to both the current control sub-circuit and the gating sub-circuit, M2 is coupled to the scan signal terminal Gate2), a gating data signal terminal (Fig. 2A, Vdtata_t), and a pulse voltage signal terminal (Fig. 2A, EM’); the gating sub-circuit being configured to drive the element to be driven to emit light, under the control of the scan signal from the scan signal terminal and a gating data signal from the gating data signal terminal, and to drive the element to be driven to intermittently emit light, under the control of, the gating data signal from the gating data signal terminal and a pulse voltage signal from the pulse voltage signal terminal (Fig. 2B, paragraph 46).
The first embodiment of Wang et al. does not teach the gating sub-circuit coupled to a reset signal terminal and to further drive the element to be driven to intermittently emit light, under the control of the reset signal from the reset signal terminal.
A second embodiment of Wang et al. teaches the gating sub-circuit coupled to a reset signal terminal (Fig. 9, RST2) and to further drive the element to be driven to intermittently emit light, under the control of the reset signal from the reset signal terminal (paragraph 159, “by applying the second reset voltage to the first terminal (the anode) of the light-emitting element EL, the light-emitting element EL may be quickly caused not to emit light, thereby alleviating the problem of residual light of the light-emitting element EL. For example, the second reset voltage may be applied to the first terminal (the anode) of the light-emitting element EL subsequent to each effective light-emitting sub-phase EEML”).
It would have been obvious to one of ordinary skill in the art, to modify the first embodiment of Wang et al., so that the gating sub-circuit is coupled to a reset signal terminal and to further drive the element to be driven to intermittently emit light, under the control of the reset signal from the reset signal terminal, such as taught by the second embodiment of Wang et al., for the purpose of reducing residual light of the light-emitting element.
The first and second embodiments of Wang et al. do not teach the gating sub-circuit being configured to drive the element to be driven to continuously emit light, under the control of the scan signal from the scan signal terminal and a gating data signal from the gating data signal terminal.
Hashimoto suggests the gating sub-circuit being configured to drive the element to be driven to continuously emit light, under the control of the scan signal from the scan signal terminal and a gating data signal from the gating data signal terminal (Figs. 2 and 3, PWM mode vs. current mode, either a constant signal SIGCRT or a pulse modulated signal SIGPWM may be used to drive the light emitting element by controlling the driving transistor, notice that although the means for controlling pulse width and current magnitude are different in Wang and Hashimoto, the concept of controlling the driving time of transistors within the driving current path depending on the driving mode is also applicable to Wang).
It would have been obvious to one of ordinary skill in the art, to modify the device of Wang et al., so that the gating sub-circuit is configured to drive the element to be driven to continuously emit light, under the control of the scan signal from the scan signal terminal and a gating data signal from the gating data signal terminal, such as suggested by Hashimoto, for the purpose of improving driving efficiency while reducing color shift (paragraph 19).

	As per claim 2, Wang and Hashimoto et al. teach the pixel driving circuit according to claim 1, wherein the gating sub-circuit (Wang, Fig. 2A, M2, M4, M6, M7 and M8) comprises: a first gating unit (Wang, Fig. 2A, M2 and M7) coupled to the scan signal terminal and the gating data signal terminal; the first gating unit being configured to drive the element to be driven to continuously emit light, under the control of the scan signal from the scan signal terminal and the gating data signal from the gating data signal terminal (Hashimoto, Figs. 2 and 3, PWM mode vs. current mode, either a constant signal SIGCRT or a pulse modulated signal SIGPWM may be used to drive the light emitting element by controlling the driving transistor, notice that although the means for controlling pulse width and current magnitude are different in Wang and Hashimoto, the concept of controlling the driving time of transistors within the driving current path depending on the driving mode is also applicable to Wang); 
a second gating unit (Wang, Fig. 2A, M6 and M7; Fig. 9, T8) coupled to the reset signal terminal, the gating data signal terminal, and the pulse voltage signal terminal; the second gating unit being configured to drive the element to be driven to intermittently emit light, under the control of the reset signal from the reset signal terminal, the gating data signal from the gating data signal terminal and the pulse voltage signal from the pulse voltage signal terminal (Fig. 2B, paragraph 46).

	As per claim 9, Wang and Hashimoto et al. teach the pixel driving circuit according to claim 1, wherein the gating sub-circuit is coupled to the current control sub-circuit and the element to be driven (Wang, Fig. 2A); the element to be driven is coupled to a second voltage signal terminal (Wang, Fig. 2A, VSS).

	As per claim 11, Wang and Hashimoto et al. teach the pixel driving circuit according to claim 1, wherein the gating sub-circuit (Wang, Fig. 2A, M2, M4, M6, M7 and M8) is coupled to a second voltage signal terminal (Wang, Fig. 2A, at least indirectly coupled to VSS) and the element to be driven; the current control sub-circuit is coupled to the element to be driven (Wang, Fig. 2A, M1, M2, M3, M4, M5 are at least indirectly coupled to L0).

	As per claim 13, Wang and Hashimoto et al. teach the pixel driving circuit according to claim 1, wherein the gating sub-circuit is coupled to the first voltage signal terminal and the current control sub-circuit (Wang, Fig. 2A, M2, M4, M6, M7 and M8 are at least indirectly coupled to VDD); the current control sub-circuit is coupled to the element to be driven (Wang, Fig. 2A, M1, M2, M3, M4, M5 are at least indirectly coupled to L0).
	As per claim 19, Wang and Hashimoto et al. teach a display panel, comprising: a pixel driving circuit according to claim 1; an element to be driven which is coupled to the pixel driving circuit (Wang, Fig. 2A).

	As per claim 20, Wang and Hashimoto et al. teach a display device (Wang, Fig. 14), comprising the display panel according to claim 19.

Allowable Subject Matter

Claims 3-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694